               Case 2:20-cv-00421-RSM Document 47 Filed 12/02/20 Page 1 of 3




 1                                                              THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
10
     STEVEN BENANAV, BRYAN GAGE, MONICA                        Civil Action No. 2:20-cv-00421-RSM
11   KOWALSKI, LINDSAY PURVEY, STEPHANIE
     CAUGHLIN, and KATHERINE THOMAS, on                        ORDER GRANTING STIPULATED
12   behalf of themselves and all others similarly situated,   MOTION TO EXTEND DEADLINES

13           Plaintiff,

14   vs.

15   HEALTHY PAWS PET INSURANCE LLC,

16           Defendant.

17
             For the reasons set forth in the stipulated motion submitted by Plaintiffs Steven Benanav,
18
     Bryan Gage, Monica Kowalski, Lindsay Purvey, Stephanie Caughlin, and Katherine Thomas
19
     (“Plaintiffs”) and Defendant Healthy Paws Pet Insurance LLC (“Healthy Paws”) (collectively with
20
     Plaintiffs, the “Parties”), the Court sets the following deadlines:
21
                     December 23, 2020: Deadline for Healthy Paws’ response to Plaintiffs’ Second
22                    Amended Class Action Complaint (“SAC”).
23                   January 28, 2021: If Healthy Paws files a Motion to Dismiss Plaintiffs’ SAC,
                      deadline for Plaintiffs’ Opposition to Healthy Paws’ Motion to Dismiss.
24
                     February 18, 2021: If Healthy Paws files a Motion to Dismiss, deadline for Healthy
25
                      Paws’ Reply in Support of Its Motion to Dismiss.
26

27

     ORDER GRANTING STIPULATED MOTION TO EXTEND DEADLINES      QUINN EMANUEL URQUHART & SULLIVAN, LLP
     (2:20-cv-00421-RSM)                                               600 University Street, Suite 2800
                                                                       Seattle, Washington 98101-4123
                                                                                (206) 905-7000
                Case 2:20-cv-00421-RSM Document 47 Filed 12/02/20 Page 2 of 3




 1   Dated this 2nd day of December, 2020.

 2

 3

 4
                                                             A
                                                             RICARDO S. MARTINEZ
 5                                                           CHIEF UNITED STATES DISTRICT JUDGE

 6
     Presented by:
 7

 8
     /s/ Samuel J. Strauss                                        /s/ Alicia Cobb
 9   Samuel J. Strauss, WSBA #46971                               Alicia Cobb, WSBA #48685
10   TURKE & STRAUSS LLP                                          QUINN EMANUEL URQUHART &
     936 North 34th Street, Suite 300                             SULLIVAN, LLP
11   Seattle, Washington 98103-8869                               600 University Street, Suite 2800
     Phone (608) 237-1775                                         Seattle, Washington 98101-4123
12   Fax (608) 509-4423                                           Phone (206) 905-7000
                                                                  Fax (206) 905-7100
13   Stan M. Doerrer (pro hac vice)                               aliciacobb@quinnemanuel.com
14   950 N. Washington Street
     Alexandria, VA 22314                                         Richard I. Werder, Jr. (pro hac vice)
15   Phone (703) 348-4646                                         QUINN EMANUEL URQUHART &
     stan@doerrerlaw.com                                          SULLIVAN, LLP
16   LAW OFFICE OF STAN DOERRER PLLC                              51 Madison Avenue
                                                                  New York, New York 10010
17                                                                Phone (212) 849-7231
     Jeffrey D. Kaliel (pro hac vice)
     Sophia Goren Gold (pro hac vice)                             Fax (212) 849-7100
18                                                                rickwerder@quinnemanuel.com
     1875 Connecticut Avenue NW, 10th Floor
19   Washington, D.C. 20009                                       Stephen A. Broome (pro hac vice)
     Phone (202) 350-4783                                         QUINN EMANUEL URQUHART &
20   jkaliel@kalielpllc.com                                       SULLIVAN, LLP
     sgold@kalielpllc.com                                         865 S. Figueroa St., 10th Floor
21
     KALIEL PLLC                                                  Los Angeles, California 90017
22                                                                Phone (213) 443-3285
     Attorneys for Plaintiffs                                     Fax (213) 443-3100
23                                                                sb@quinnemanuel.com

24                                                                Attorneys for Defendant Healthy Paws Pet
                                                                  Insurance LLC
25

26

27


     [PROPOSED] ORDER GRANTING STIPULATED MOTION TO EXTEND          QUINN EMANUEL URQUHART & SULLIVAN, LLP
     DEADLINES                                                              600 University Street, Suite 2800
     (2:20-cv-00421-RSM) - 2                                                Seattle, Washington 98101-4123
                                                                                     (206) 905-7000
                Case 2:20-cv-00421-RSM Document 47 Filed 12/02/20 Page 3 of 3




 1                                         CERTIFICATE OF SERVICE

 2           I hereby certify that on December 2, 2020, I caused a true and correct copy of the

 3   foregoing to be filed in this Court’s CM/ECF system, which sent notification of such filing to

 4   counsel of record.

 5           DATED this 1st day of December, 2020.

 6

 7
                                                             /s/ Alicia Cobb
 8                                                           Alicia Cobb, WSBA #48685
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


     [PROPOSED] ORDER GRANTING STIPULATED MOTION TO EXTEND          QUINN EMANUEL URQUHART & SULLIVAN, LLP
     DEADLINES                                                              600 University Street, Suite 2800
     (2:20-cv-00421-RSM) - 3                                                Seattle, Washington 98101-4123
                                                                                     (206) 905-7000
